Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 18, 1962 on his plea of guilty, convicting him of attempted possession of narcotics with intent to sell (as a felony), *456and imposing sentence upon him as a second felony offender. Judgment affirmed. Defendant’s contention that the court abused its discretion in refusing to allow him to withdraw his guilty plea is without merit. The record demonstrates conclusively that the trial court explained in unmistakable terms the effect which defendant’s prior felony conviction would have upon the sentence to be imposed. Defendant’s argument that his attorney rushed him through the trial without consulting him or having a defense ready is belied by his counsel’s statement to the court that he had voluminous notes of his pretrial discussions with defendant and by the counsel’s thorough examination of the People’s chief witness. Under the circumstances, the court properly exercised its discretion in refusing to allow defendant to withdraw his guilty plea (cf. People v. Sparaco, 14 N Y 2d 786, 787). Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.